Order of the Surrogate’s Court of Queens county affirmed, with ten dollars costs and disbursements. The petitioner has sufficient interest to initiate the proceeding. The question whether the Statute of Limitations is a bar is not decided, as the court is not fully advised of the will of George West-lake, or of the decree, or duration of Minnie A. Waldecker’s participation in the administration of it, or her attitude towards it. (Matter of Jordan, 50 App. Div. 344; Matter of Irvin, 68 id. 158, 163; Matter of Meyer, 98 id. 7; affd., 181 N. Y. 553; Matter of Ashheim, 111 App. Div. 176; Matter of Williams, 57 Misc. Rep. 537.) Jenks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred.